                                                                   ..   '
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                           Page 1 of I



                                               UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                                                                         (For Offenses Committed On or After November 1, 1987)
                                               V.

                           Simeon Urbina-Lopez                                           Case Number: 2:19-mj-11946

                                                                                         Marc Xavier Carlos
                                                                                         Defendant's Attorney


REGISTRATION NO. 93362298

THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint
                                                    ----"------------------------
 •     was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                               Nature of Offense                                                           Count Number(s)
8:1325                                        ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count(s)
                                                                                  -------------------
 •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                          -~ TIME SERVED                              D _ _ _ _ _ _ _ _ _ days

 IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Frida)S l)e_fember-1_12019
                                                                                D~ of Imposition of Sentence

                  "l I             ·',)
                                          I

                                               __..-~
                                                        FILED
                                  . ' 1   !



R eceived                ______.).. ;t-
                               / ' '                     DEC 2 7 2019
             DUSM                                                                      DRABLE RUTH B~UDEZ MONTENEGRO
                                                                  ,,,C
                                                  CLEH...; 'JS UI.S i 1 CClURT
                                                                                      TED STATES MAGISTRATE JUDGE
                                               SOUTHEHN ~RICT Of CA~ii"O_ RNIA
                                               BY          - ~             ''f'PUTY


Clerk's Office Copy                                                                                                                2:19-mj-11946
